m
                                    CHRIS DANIEL 01
                                                 01-15-00601-CR
 O,          $                  HARRIS COUNTY DISTRICT CLERK



July 2,2015                                                                       FILED IN
                                                                           1st COURT OF APPEALS
                                                                               HOUSTON, TEXAS
JED SILVERMAN
                                                                           7/9/2015 4:04:59 PM
ATTORNEY OF RECORD
                                                                           CHRISTOPHER A. PRINE
1221 STUDEWOOD ST. #200                                                            Clerk
HOUSTON, TX 77008

Defendant’s Name: ROBERTO MORALES-AGUIRRE

Cause No: 1660822

Court: COUNTY CRIMINAL COURT AT LAW #11

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 6/22/15
Sentence Imposed Date: 5/12/10
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: JED SILVERMAN
Motion for New Trial 6/22/15


Sincerely,


-L. CHARLES
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas




This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
   mmjur    ioi i i • i    .   -rcmtjen   a i i verroan   Law         ! J. ' IJ/CCW/I
                                                                                                                        a   ?.




                                                                NO. 1660822

            STATE OF TEXAS                                            §   IN THE COUNTY COURT AT
                                                                      §
            vs.                                                       §   LAW NUMBER 11
                                                                      §
            ROBERTO MORALES-AGU1RRE                                   §   HARRIS COUNTY, TEXAS
                                                          NOTICE OF APPEAL

        TO THE HONORABLE JUDGE OF SAID COURT:

                    Now comes Roberio Morales* Aguirre, Defendant in the above styled and numbered cause

        and gives this written notice of appeal to the Court of Appeals of the State of Texas.

                                                                  I
                                                                                                                                 I
                    The verdict is contrary to the law and evidence in this case. The plea was involuntary.




                                                                  Respectfully subrni


                                                                  Zs
                                                                            Si|                                                      :




                                                                                                                                 i
      C\i           :r
      C\J           i Lu

                   Is
iSg   si     b.                                                                                                                      ;

til JS             If
      CNJ
      C\J
  m
  1- 2 '           ie
                                                                                                                                         \
                                                                                                                                         \
                                                                                    RECORDER’S MEMORANDUM
                                                                                   This instrument is of poor quality                    S
                                                                                         at the time of imaging



                                                                                                                                         si
uo-iÿ-io   s i;    i   ;~rcns«i«3 ii ivsrman Law            io:              ..


                                                                                                                 i
                                           CERTIFICATE OF SERVICE
                  This is to certify that or June 22, 2015, a true and correct copy of the above and foregoing

     document was served on the District Attorney's Office of Harris County and Assistant District Attorney.
                                                                                                                 I
     Harris County, by hard delivery.




                                                        JedyKiiverman



                                                                                                                     \




                                                                                                                         5


                                                                                                                         \
                                                                                                                         ii




                                                                                                                     |
                                                                                                                          s
                                                                                                                              I



                                                                                                                              i
  Certification of Right of Appeal



                                               Cause No.
  THE STATE OF TEXAS                                                §          IN THE COUNTY CRIMINAL

  V.                                                                §          COURT AT LAW NO.             VI
                       (Warnl/qÿ-                                   §    '
                                                                               HARRIS COUNTY, TEXAS

               Trial Court’s Certification of Defendant’s Right of Appeal
 I, Judge of the trial court, certify this criminal case:
       is not a plea-bargain case, and the defendant has the right of appeal, [or]
       is a plea-bj    tin case, but matters were raised by written motion filed and ruled on before trial and not
       withdrawn!      waived, and the defendant has the right of appeal, [or]
       is a plea- >; rgain case, but the trial court has.given permission to appeal, and the defendant has the right of




        ___
       appeal, [c r|
          a plea-tit n unkasfe, and the defendant    hÿiÿnght-ofÿpÿÿytor]
       the deferiot n 2Aed the right of appJP" A
                                                 ** Npk
  Lk



  Ju3ge Presiding         /

. I_____
    have received a copy of this certification. I
                 ..                                   hawÿJsorbef liiÿrmeÿbf
                                                                           iftjri£g&1s concerning any appeal of this
  criminal case, including any right to file a pro se peUtionÿ arBlscrepqnarj iemew pursuant to Rule 68 of the Texas
  Rules of Appellate Procedure. I have been admonished th« t r|j attorney masLmiil a copy of the court of appeals’
  judgment and opinion to my last known address and that I hav£ on1ÿ30 days           hich to file a pro se petition for
  discretionary review in the court of appeals. Tex. R. App. P. 6{8.2. 1 acknowl        that, if I wish to appeal this
  case and if I am entitled to do so, it is my duty to inform ihy appellate attorney, by written communication, of any
  change in the address at which I am currently living or an t ch inge in my current prison unit. I understand that,
  because of appellate deadlines, if I fail to timely inform niy appellate attorney of any change in my address, I may
  lo:    e opportunity to. file a pro se petition for discretionary review.

  k/     -   CtfV)                APPEAL CARL
                                                 )S±

Cou
                     7-//-/0
    2/                                   /figfea
                    The State of Texas
                           Vs
           >rtT2                AJ       - tMjML
                .     5//Vÿ
Date Notice
Of Appeal: ,
                                     _
Presentation:

Judgment:
                                 Vol.

                                 Vol.
                                     _    Pg..

                                          Pg.

Judge Presiding
Court Reporter,
Court Reporter,
Court Reporter,

Attorney
on Trial

Attorney
             &wdfaL L                A
                             <=$>
on Appeal,

               Appointed
                           _    Hired,

Offense    TNiYT
Jury Trial          Yes        No

Punishmen
Assessed


             _
Companion Cases
(If Known)

Amount of
Appeal Bond,

Appellant
Confined:           YesVÿNo     _
Date Submitted
To Appeal Secern

Deputy Clerk